NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1



               United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                               Submitted June 17, 2022 *
                                Decided June 21, 2022

                                        Before

                     MICHAEL Y. SCUDDER, Circuit Judge

                     AMY J. ST. EVE, Circuit Judge

                     CANDACE JACKSON-AKIWUMI, Circuit Judge

No. 22-1110

WARITH R. MUHAMMAD,                           Appeal from the United States District Court
    Plaintiff-Appellant,                      for the Central District of Illinois.

      v.                                      No. 1:21-cv-01180

HOME BOX OFFICE, INC.,                        Joe Billy McDade,
    Defendant-Appellee.                       Judge.

                                      ORDER

       Warith Muhammad appeals the dismissal of his complaint against Home Box Office,
Inc. (HBO), for copyright infringement. This is Muhammad’s second suit asserting that
HBO stole his premise for a reality TV show set in a barbershop. The district court found
no meaningful difference between his claims in the two suits, and dismissed the suit on
claim preclusion grounds. We affirm.


      *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 22-1110                                                                       Page 2

       In 2020 Muhammad sued HBO in Illinois state court, alleging that the company’s
television series, “The Shop: Uninterrupted,” infringed his copyright. As he set forth in
his complaint, HBO released a trailer for its show two weeks after he had posted on
Facebook a trailer for a barbershop-themed reality TV show. He alleged that he had
published his trailer first and thus held copyright to the show’s idea under 17 U.S.C.
§ 501. After HBO removed the suit to federal court, District Judge Mihm granted HBO’s
motion to dismiss for failure to state a claim. Judge Mihm explained that Muhammad’s
amended complaint failed to plead that he held formal copyright, did not plausibly
allege that HBO had access to or knowledge of his Facebook page, and offered an
implausible two-week timeline for producing and distributing a show. Judge Mihm
determined that further amendments to Muhammad’s complaint would be futile and
dismissed the claim with prejudice. See Muhammad v. HBO, Inc., No. 21-1168 (C.D. Ill.
Sept. 20, 2021).

        Two months before judgment was entered in that case, Muhammad filed another
copyright infringement suit in federal court against HBO, this time also naming LeBron
James as owner and Paul Rivera as creator of HBO’s show. Muhammad mailed a copy
of the complaint to HBO, but never served James or Rivera. See FED. R. CIV. P. 5(b). HBO
then moved to consolidate the cases or dismiss the second suit as duplicative. Soon
thereafter, Judge Mihm dismissed Muhammad’s first case.

        District Judge McDade, presiding over Muhammad’s second case, ordered the
parties to submit supplemental briefing on the applicability of preclusion. The parties
did so. Characterizing the case as a “convoluted mess,” the judge dismissed the
complaint based on claim preclusion. The judge found “no meaningful difference”
between Muhammad’s claims against HBO in the two cases. As for Muhammad’s
claims against James and Rivera, the judge found the record less clear because the
record did not reflect whether these two defendants were in privity with HBO in the
prior litigation. The judge was troubled by the lack of service of summons upon James
and Rivera, and ordered Muhammad to show cause why his claim against them should
not be dismissed for lack of process. See FED. R. CIV. P. 4(m).

       Muhammad responded that he never intended to name Rivera or James as
defendants in this case; he simply meant to name them as producers “to further
identify” the precise show that infringes his copyright. Based on that representation
Judge McDade concluded that there was nothing left to litigate and terminated the case.
No. 22-1110                                                                          Page 3

        On appeal Muhammad has submitted a brief that is only minimally developed,
see FED. R. APP. P. 28(a)(8), and we understand him to argue that his complaint alleged
enough information for his infringement to survive dismissal at the pleading stage. But
this argument does not engage the district court’s decision to dismiss his case on claim
preclusion grounds. Claim preclusion is satisfied when three criteria are met: (1)
identity of parties; (2) identity of claims; and (3) a prior final judgment on the merits.
See Lucky Brand Dungarees, Inc. v. Marcel Fashions Group, Inc., 140 S. Ct. 1589, 1594–95
(2020); Daza v. Indiana, 2 F.4th 681, 683 (7th Cir. 2021). Here, Muhammad not only
conceded in the district court that his second lawsuit was merely a “refiling” of the first,
but he brought the second suit against the same party (HBO) and on the same factual
basis (alleged infringement of his television show idea) as his prior suit—a dismissal on
the merits. The district court thus correctly found his claim barred by claim preclusion.
And to the extent Muhammad wishes to challenge the dismissal of his prior suit, he
forfeited any challenge to that ruling by failing timely appeal. See FED. R. APP. P.
4(a)(1)(A); Nestorovic v. Metro. Water Reclamation Dist. of Greater Chicago, 926 F.3d 427,
431 (7th Cir. 2019).

                                                                               AFFIRMED